DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending US Patent Application No. 16/009,461 in view of US Pub. No. 20030017366 (“Takahashi et al.”), and in view of Ridaoui, H., et al. “Effect of Cationic Surfactant and Block Copolymer on Carbon Black Particle Surface Charge and Size.” Colloids and Surfaces A: Physicochemical and Engineering Aspects, Elsevier, 18 Jan. 2006 (“Ridaoui et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 16/009,461. 
Copending US Patent Application No. 16/009,461 claims a magnetic tape comprising a non-magnetic support (lines 1-2 of copending claim 1); and a magnetic layer including a ferromagnetic powder on the non-magnetic support (lines 3-4 of copending claim 1), and a back coating layer including non-magnetic powder and a binder agent on the other surface of the non-
Takahashi et al. teaches a magnetic tape comprising a non-magnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, and a back coating layer including non-magnetic powder and a binding agent on the other side of the non-magnetic support.  Takahashi discloses that the majority of its back coating layer comprises carbon black and a binding agent including an acidic group, wherein the carbon black has a pH of 8.0 (a basic substance) ([0047], [0054], [0055], and [0076]).  As evidence provided by Ridaoui et al., carbon black has an isoelectric point of about 6 (Page 150: 2nd ¶ under 1.2 Surface charge development at carbon black-water interface).  Due to Takahashi et al.’s back coating layer substantially comprising a basic carbon black substance and the teachings in Ridaoui et al., it is the Examiner’s contention that the isoelectric point of a surface zeta potential of Takahashi et al.’s back coating layer is about 6, absence of evidence to the contrary.  Thus, it would have been obvious to one of ordinary skill to have copending Application No. 16522806’s back coat layer have the claimed and appropriate isoelectric point in order to obtain a magnetic tape with excellent stability during storage [0008].   Further, the examiner is taking the position that a MRM apparatus comprising a R/W head is nominal in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,891,982 in view of US Pub. No. 20030017366 (“Takahashi et al.”), and in view of Ridaoui, H., et al. “Effect of Cationic Surfactant and Block Copolymer on Carbon Black Particle Surface Charge and Size.” Colloids and Surfaces A: Physicochemical and Engineering Aspects, Elsevier, 18 Jan. 2006 (“Ridaoui et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in U.S. Patent No. 10,891,982.
US Patent No. 10,891,892 claims a magnetic tape comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder on the non-magnetic support, and a back coating layer including non-magnetic powder and a binding agent on the other surface side of the non-magnetic support, wherein the magnetic layer has a an isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5 (claims 1 and 7).  ‘331 also discloses an apparatus comprising a head (claim 8).  ‘982 does not disclose an isoelectric point of a surface zeta potential of the back coating layer is equal to or greater than 4.5.
Takahashi et al. teaches a magnetic tape comprising a non-magnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, and a back coating layer including non-magnetic powder and a binding agent on the other side of the non-magnetic support.  Takahashi discloses that the majority of its back coating layer comprises carbon black and a binding agent including an acidic group, wherein the carbon black has a pH of 8.0 (a basic substance) ([0047], [0054], [0055], and [0076]).  As evidence provided by Ridaoui et al., carbon black has an isoelectric point of about 6 (Page 150: 2nd ¶ under 1.2 Surface charge development at carbon black-water interface).  Due to Takahashi 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending US Patent Application No. 16/008,149 in view of Kasada (US 20108/0374504).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 16/008,149. 
US Patent Application No. 16/008,149 claims a magnetic tape comprising a non-magnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, a back coating layer including non-magnetic powder and a binding agent, wherein the isoelectric point of the surface zeta potential of the back coating layer is equal to or greater than 4.5 (claim 1).  Further, the examiner is taking the position that a MRM apparatus comprising a R/W head is nominal in the art. ‘149 does not disclose an isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5.
Kasada discloses a magnetic recording tape comprising a magnetic layer with an isoelectric point of a surface zeta potential of equal to or greater than 5.5 (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art to have ‘149’s magnetic layer have 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of copending
US Patent Application No. 16/658,565 in view of US Pub. No. 20030017366 (“Takahashi et al.”), and in view of Ridaoui, H., et al. “Effect of Cationic Surfactant and Block Copolymer on Carbon Black Particle Surface Charge and Size.” Colloids and Surfaces A: Physicochemical and Engineering Aspects, Elsevier, 18 Jan. 2006 (“Ridaoui et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 16/658,565. 
US Patent Application No. 16/658,565 claims a magnetic tape comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder on the non-magnetic support (lines 5-6 of copending claim 1), a back coating layer including non-magnetic powder and a binding agent on the other surface side of the non-magnetic support, and an isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5 (claims 1 and 10).  ‘565 also discloses a magnetic tape apparatus comprising the magnetic recording tape (claim 16).  ‘565 does not disclose an isoelectric point of a surface zeta potential of the back coating layer is equal to or greater than 4.5.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasada (US 2018/0374504) in view of Takahashi et al. (US 2003/0017366) and in view of Ridaoui, H., et al. (“Effect of Cationic Surfactant and Block Copolymer on Carbon Black Particle Surface Charge and Size.” Colloids and Surfaces A: Physicochemical and Engineering Aspects, Elsevier, 18 Jan. 2006).
Regarding claims 1-3, 9-11, and 15-17, Kasada discloses a magnetic tape apparatus comprising a head, a cartridge, and magnetic tape (Abstract, [0070], and [0156-0157]) comprising a nonmagnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, a back coating layer including n on-magnetic powder and a binding agent on the other surface side of the non-magnetic support, wherein an isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5 (Abstract).  Kasada fails to disclose the isoelectric point of a surface zetal potential of the back coating layer is equal to or greater than 4.5.  
Takahashi et al. teaches a magnetic tape comprising a non-magnetic support, a magnetic layer including ferromagnetic powder and a binding agent on one surface side of the non-magnetic support, and a back coating layer including non-magnetic powder and a binding agent on the other side of the non-magnetic support.  Takahashi discloses that the majority of its back coating layer comprises carbon black and a binding agent including an acidic group, wherein the carbon black has a pH of 8.0 (a basic substance) ([0047], [0054], [0055], and [0076]).  As evidence provided by Ridaoui et al., carbon black has an isoelectric point of about 6 (Page 150: 2nd ¶ under 1.2 Surface charge development at carbon black-water interface).  Due to Takahashi et al.’s back coating layer substantially comprising a basic carbon black substance and the teachings in Ridaoui et al., it is the Examiner’s contention that the isoelectric point of a surface 
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kasada’s back coat layer have the claimed and appropriate isoelectric point in order to obtain a magnetic tape with excellent stability during storage [0008].   
Regarding claims 4-5, 12-13, and 18-19, please see claims 3-4 of Kasada.
Regarding claims 6-7, 12-13, and 18-19 please see [0037] and [0042] of Kasada.
Regarding claim 8, 14, and 20 please see [0011] of Kasada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785